Exhibit 10.1

December 13, 2013

Tower Group, Inc.

120 Broadway, 31st Floor

New York, NY 10271-3199

Attention: Vito A Nigro, Managing Vice President and Treasurer

 

  Re: Amended and Restated Credit Agreement dated as of February 15, 2012 among
Tower Group, Inc. (the “Borrower”), various financial institutions as Lenders,
and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), L/C Administrator and Fronting Bank (as amended and in
effect on the date hereof, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined shall have the meaning assigned thereto in the Credit
Agreement)

Ladies and Gentlemen:

The Administrative Agent confirms that it has received $70,243,048.36 (the
“Payoff Amount”) from the Borrower, which constitutes the aggregate principal
balance and unpaid accrued interest and fees due to the Administrative Agent and
the Lenders under the Credit Agreement and the other Loan Documents. In
consideration of the payment in full of the Payoff Amount, the Administrative
Agent acknowledges and agrees that (i) payment of the Payoff Amount constitutes
payment in full of all indebtedness and obligations of the Borrower and the
other Loan Parties under the Loan Documents (excluding any contingent obligation
or reimbursement obligation under any provision of any Loan Document that by its
terms survives termination of such Loan Document) and (ii) all Loan Documents
are terminated (except for any provision of any Loan Document with respect to
any contingent indemnification or reimbursement obligation that by its terms
survives termination of such Loan Document).

Upon reasonable request by the Borrower, and at the expense of the Borrower, the
Administrative Agent agrees to duly execute and deliver, or to cause to be duly
executed and delivered, such further documents and/or instruments as may be
necessary or proper, in the reasonable judgment of the Borrower, to confirm the
termination of the Loan Documents.

The Borrower, on behalf of itself and each other Loan Party, releases and
forever discharges the Administrative Agent, the Lenders, their respective
affiliates and the respective agents, employees, officers, directors,
shareholders, attorneys, predecessors, successors and assigns of any of the
foregoing (each a “Released Party”) from any claim, demand or cause of action to
which the Borrower or such other Loan Party, or any of its subsidiaries or
affiliates, now has or at any time in the future may have against any Released
Party arising out of or otherwise related to the Credit Agreement or any other
Loan Document.

This letter agreement may be executed in any number of counterparts, each of
which shall constitute one and the same original instrument, and either party
hereto may execute this letter agreement by signing any such counterpart. The
parties intend that electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties. This Payoff
Letter shall be governed by, and construed in accordance with, the internal law
of the State of New York.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours,

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Tyler D. Levings

Name:   TYLER D. LEVINGS Title:   DIRECTOR

 

Accepted and Agreed:

 

TOWER GROUP, INC.

By:  

/s/ Vito A Nigro

Name:   Vito A Nigro Title:   Managing VP & Treasurer